ORDER

Upon review of Rollin K. Bond’s recently submitted Fed. Cir. R. 15(c) statement,
IT IS ORDERED THAT:
This petition for review is dismissed for failure to comply with this court’s August 1, 2002 order. The dismissal is without prejudice to reinstatement if Bond files a corrected Fed. Cir. R. 15(c) statement, and pays the $100 filing fee,* within 21 days of the date of filing of this order.

 To attempt to waive payment of the filing fee, Bond may file a motion for leave to proceed in forma pauperis.